Citation Nr: 0941522	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of residuals of head injury with residual 
osteoarthritis, cervical spine, rated as 20 percent 
disabling, prior to July 11, 2006.  

2.  Evaluation of residuals of head injury with residual 
osteoarthritis, cervical spine, currently rated as 30 percent 
disabling.  

3.  Entitlement to service connection for headaches with 
dizziness and memory loss claimed as secondary to the service 
connected residuals of head injury with residual 
osteoarthritis, cervical spine.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  

5.  Entitlement to a separate rating for residuals of head 
injury and cervical spine disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1977 to May 1980 
and from August 1980 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to TDIU and entitlement to a 
separate rating for residuals of head injury and cervical 
spine disability are remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 11, 2006, cervical spine osteoarthritis was 
manifested by functional flexion greater than 15 degrees.  

2.  Currently, cervical spine osteoarthritis is manifested by 
flexion to 10 degrees with pain beginning at 0 and ending at 
10.  

3.  Headaches with dizziness and memory loss were not 
manifest in service and are not attributable to service or a 
service connected disease or injury. 

4.  Head injury and cervical spine disability are distinct 
ratable entities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent 
disabling prior to July 11, 2006 for cervical spine 
osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an evaluation higher than 30 percent 
disabling for cervical spine osteoarthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2009).

3.  Headaches with dizziness and memory loss were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

4.  Headaches with dizziness and memory loss are not 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310 (2009).

5.  The criteria for separate evaluations for head injury and 
cervical spine disability are met.  38 C.F.R. § 4.14.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in March 2004.  While the letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the appellant was granted notice of 
the latter two elements in March 20006.  Although the 
appellant received inadequate preadjudicatory notice, the 
record reflects that he was provided with a meaningful 
opportunity such that the preadjudicatory notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  

Regarding the appellant's claim for a higher evaluation, the 
Board notes that the appellant is challenging the disability 
evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiner reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

The Board notes that the appellant argues that another VA 
examination is warranted for his cervical spine 
osteoarthritis.  He asserts that his disability has increased 
in severity since his last examination in July 2006.  He has 
stated that his last examination is no way an accurate 
picture of his current disability.  However, the Board notes 
that the appellant's complaints regarding the worsening of 
his disability are nonspecific and he has not demonstrated 
that the last VA examination is inaccurate, and/or that 
another examination is warranted.  In any event, as discussed 
below, the Board has found that the appellant's disability 
should be separately evaluated.  As such, a remand for an 
examination is warranted for evaluation of the traumatic 
brain injury but the Board finds that the evidence of record 
is sufficient to evaluate the cervical spine disability.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.  



Ratings 

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59.

The appellant seeks a higher evaluation for cervical spine 
osteoarthritis.  This disability is rated under 8045-5242.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  Diagnostic Code 8045 addresses residuals of 
traumatic brain injury under the new rating criteria, 
effective October 23, 2008.  Diagnostic Code 8045 addressed 
brain disease due to trauma under the old rating criteria.  
DC 5242 addresses diseases and injuries of the spine.  The 
Board finds that there is no basis to continue to rate the 
appellant's disability under the Diagnostic Code 8045-5242 
and that separate evaluations are warranted.  As such, the 
appellant's cervical spine disability will be evaluated under 
DC 5242 hereinafter.  If there is an overlap in symptoms, 
such has not been identified by the AOJ.  See 38 C.F.R. 
§ 4.14.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

						Analysis 

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  The RO has assigned a staged rating for the 
appellant's cervical spine osteoarthritis.  We agree.  In 
this case, the Board has considered the lay and medical 
evidence.  However, we conclude that there was a significant 
change in the disability rather than adequacy of the report 
or skill of the examiner.  

Cervical spine osteoarthritis, rated as 20 percent disabling, 
prior to July 11, 2006

The appellant has appealed the denial of an evaluation higher 
than 20 percent disabling for cervical spine osteoarthritis, 
prior to July 11, 2006.  The 20 percent evaluation under 5242 
contemplates periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59 (2009).  It is also consistent with 
the functional equivalent of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In order to warrant a 30 percent 
evaluation, the evidence must approximate the functional 
equivalent of forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  See DeLuca, supra.

The evidence shows that the appellant was afforded a VA 
compensation and pension examination in February 2005.  
During this examination, he reported chronic neck pain since 
1989.  It was noted that he had a history of head trauma in 
1979 and a few years of head and neck pain that resolved but 
returned in 1989 after discharge.  There was moderate 
fatigue, decreased motion, weakness of the lower neck and 
stiffness of the mid to lower neck.  There was mild spasm and 
pain in the mid lower neck and shoulder.  The pain was noted 
as constant with no radiation.  Examination revealed normal 
posture, head position and gait.  There was symmetry in 
appearance.  Objective evidence of cervical sacrospinalis 
revealed no spasm and atrophy but moderate guarding, pain 
with motion, tenderness and weakness.  Cervical spine range 
of active motion revealed: flexion to 30 with pain at 30, 
extension to 20 with pain at 20, left lateral flexion to 20 
with pain at 20, right lateral flexion to 25 with pain at 25, 
left lateral rotation to 80 with pain at 80 and right lateral 
rotation to 65 with pain at 65.  Cervical spine range of 
passive motion revealed: flexion to 30 with pain at 30, 
extension to 20 with pain at 20, left lateral flexion to 20 
with pain at 20, right lateral flexion to 25 with pain at 25, 
left lateral rotation to 80 with pain at 80 and right lateral 
rotation to 65 with pain at 65.  There was additional 
limitation of motion on repetitive use on the joints due to 
weakness, pain, fatigue or lack of endurance.  Limitation of 
motion on repetitive use was to 25 degrees and the factor 
most responsible for limitation of motion was pain.  Sensory 
examination was normal.  Osteoarthritis of the cervical spine 
with pain and limited range of motion with no radiculopathy 
was diagnosed.  The disability had mild effects on chores and 
traveling, and prevented exercise, sports and recreation.  
The examiner noted that the appellant is a pottery artist but 
no longer works because sitting with his neck flexed eight 
hours a day increases the pain.  

In light of the evidence above, the Board finds that an 
evaluation higher than 20 percent disabling for cervical 
spine osteoarthritis prior to July 11, 2006 is not warranted.  
In this regard, the Board notes that the evidence does not 
show the functional equivalent of forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine for this specified time period.  At 
most, the evidence shows flexion of the cervical spine to 30 
with pain at 30 and limitation of motion on repetitive use to 
25 degrees with pain.  The Board finds no basis for granting 
an evaluation higher than 20 percent disabling for residuals 
of head injury with residual osteoarthritis, cervical spine 
prior to July 11, 2006.  Indeed, during this period, the 
cervical spine flexed greater than 15 degrees and there was 
no showing of ankylosis.  It is clear that the examiner 
considered Deluca factors.  However, neither the lay or 
medical evidence during this time frame suggest the 
functional equivalent of limitation of flexion to 15 degrees.  
These findings do not justify an evaluation higher than 20 
percent disabling.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher evaluation.  
With regard to neurologic abnormalities, there is no evidence 
of any neurologic manifestations associated with the cervical 
spine disability which require separate compensable ratings.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Cervical spine osteoarthritis, currently rated as 30 percent 
disabling

The appellant has appealed the denial of an evaluation higher 
than 30 percent disabling for cervical spine osteoarthritis.  
The 30 percent evaluation under 5242 contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59 (2009).  It is also consistent with the 
functional equivalent of forward flexion of the cervical 
spine restricted to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  To warrant a higher 
evaluation the evidence must show unfavorable ankylosis of 
the entire cervical spine.  

The appellant was afforded a VA compensation and pension 
examination in July 2006.  Severe back flare ups aggravated 
by bending, twisting and fatigue were noted.  No lumbar and 
reverse lordosis but mild scoliosis was noted.  There was 
severe fatigue, decreased motion, weakness of the neck and 
stiffness of the neck.  There was moderate spasm and severe 
cervical spine pain.  The pain was noted as daily that 
radiates to both shoulders and arms.  Examination revealed 
normal posture and head position.  Gait was ataxic and there 
was poor propulsion.  There was symmetry in appearance.  
Objective evidence of cervical sacrospinalis on the left 
revealed moderate spasm, mild atrophy, severe guarding, 
severe pain with motion, moderate tenderness and moderate 
weakness.  Objective evidence of cervical sacrospinalis on 
the right revealed mild spasm and atrophy, moderate guarding, 
severe pain with motion, moderate tenderness and moderate 
weakness.  

Cervical spine range of active motion revealed: flexion to 10 
with pain beginning at 0 and ending at 10, extension to 7 
with pain beginning at 0 and ending at 7, left lateral 
flexion to 8 with pain beginning at 5 and ending at 8, right 
lateral flexion to 10 with pain beginning at 5 and ending at 
10, left lateral rotation to 25 with pain beginning at 10 and 
ending at 25 and right lateral rotation to 22 with pain 
beginning at 10 and ending at 22.  Cervical spine range of 
passive motion revealed: flexion to 20 with pain beginning at 
0 and ending at 20, extension to 10 with pain beginning at 0 
and ending at 10, left lateral flexion to 20 with pain 
beginning at 5 and ending at 20, right lateral flexion to 20 
with pain beginning at 5 and ending at 20, left lateral 
rotation to 25 with pain beginning at 10 and ending at 25 and 
right lateral rotation to 25 with pain beginning at 10 and 
ending at 25.  There was no additional limitation of motion 
on repetitive use on the joints due to weakness, pain, 
fatigue or lack of endurance.  It was noted that repetitive 
activity does not cause further loss of motion but severe 
pain appears to be the major factor effecting functional 
capabilities.  Marked facial grimacing was noted during the 
repetitive phase of testing.  X-rays revealed mild 
degenerative disc disease at the C4-C5 and C5-C6 levels.  
Severe cervicodorsal strain/sprain with limited motion, 
cervical radiculitis, post traumatic cephalgia and 
degenerative disc disease of the cervical spine were 
diagnosed.  The effects of daily living noted the prevention 
of chores, shopping, exercise, sports and recreation.  It was 
noted severe problems with traveling, bathing, dressing and 
grooming, and moderate problems with feeding.  The examiner 
noted that the appellant was unemployed.  

In light of the evidence above, the Board finds that an 
evaluation higher than 30 percent disabling for cervical 
spine osteoarthritis is not warranted.  In this regard, the 
Board notes that the evidence does not show unfavorable 
ankylosis of the entire cervical spine.  At most, the 
evidence shows flexion to 10 with pain beginning at 0 and 
ending at 10, and extension to 7 with pain beginning at 0 and 
ending at 7.  Even if we accept that there is additional 
limitation of flexion on use the spine is not ankloysed.  
These findings are consistent with the 30 percent evaluation 
but not higher.  The Board accepts that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca, 
supra.  However, neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required 
for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher evaluation.  
With regard to neurologic abnormalities, there is no evidence 
of any neurologic manifestations associated with the cervical 
spine disability which require separate compensable ratings.  
In this regard, neurological exam remains unremarkable was 
noted in July 2006.  

The Board has considered whether the issue above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra- 
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for his disability and that the 
manifestations of the disability is contemplated by the 
schedular criteria. Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria. Therefore, referral of the case for extra-schedular 
consideration is not in order.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Service Connection 

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  The Board notes that 38 C.F.R. § 3.310 was 
amended on September 7, 2006.  As the amendment is 
restrictive, it is to be applied prospectively; it is not for 
application in the present claim.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.

					Analysis 

The appellant has appealed the denial of service connection 
for headaches with dizziness and memory loss.  He claims 
service connection is warranted on a direct basis or as 
secondary to his service connected residuals of head injury 
with residual osteoarthritis, cervical spine.  Service 
treatment records show that at enlistment in April 1977 the 
head was reported normal.  The appellant denied frequent or 
severe headaches, dizziness or fainting spells, and memory 
loss at that time.  The head was reported normal at 
enlistment in August 1980.  Concussion in 1979 with no 
residuals was noted and head injury was reported.  He denied 
memory loss and frequent or severe headaches.  The appellant 
denied convulsions or dizzy spells, and recent illness in 
September 1980.  In July 1981, the head was reported normal.  

The appellant was afforded a VA compensation and pension 
examination in February 2005.  During this examination, 
headaches which may have resulted from injury in service was 
noted.  Headaches without nausea, vomiting or aura associated 
with headaches were reported.  The appellant reported that he 
generally goes to sleep if the headache is severe and that he 
is able to function most of the time with the headache.  He 
reported weekly migraine headaches of which less than half of 
the attacks are prostrating and usually last longer than two 
days.  Chronic headaches was diagnosed.  The examiner opined 
that it is less likely as not (less than 50/50 probability) 
that the appellant's headaches are caused by or a result of 
head trauma when he hit his head in service.  The examiner 
noted that there was no record of chronic headaches in the C-
file and that the appellant reenlisted with no difficulty and 
no special exam for headaches was done even though the head 
trauma was mentioned.  The examiner noted that the appellant 
described headaches in a VAMC visit in June 1999 and that 
most of the appellant's care is with the Indian health 
service but there are no recent records documenting chronic 
headaches.  Although he reviewed service treatment records 
and VA records, the examiner did not review private medical 
records.  

In a March 2005 compensation and pension examination for 
mental disorders, the appellant reported sustaining a head 
injury in service and present symptoms of forgetfulness.  He 
related that the problem had been going on since he got 
married around 1987.  He reported that his wife had to remind 
him of things and that the problem has worsened over time.  
The VA examiner opined that it is less likely as not that the 
appellant's complaints of memory problems are directly 
related to the 1979 injury.  

In the July 2006 VA compensation and pension examination for 
the spine, Dr. G.R.S. opined that the headaches experienced 
by the appellant are caused by or are a result of the 
cervical spine problems.  He noted that the appellant has 
marked muscle spasm in the paracervical musculature as well 
as the occipital area which is irritating the long occipital 
nerve producing headaches.  He noted that such was not an 
uncommon finding in patients with chronic neck strain/sprain.  
He further noted that it does not, however, rule out the 
possibility of some neurologic problem also contributing to 
the headaches described.  Dr. G.R.S. deferred to neurology 
with regards to any contributing neurologic factors.  

The appellant was afforded a VA compensation and pension 
examination for neurological disorders in July 2006.  The 
appellant reported that his headaches began in about 1989 or 
1990.  He described daily headaches lasting from hours to all 
day.  He denied nausea or vomiting associated with the 
headaches but associated dizziness with them.  He related 
that trouble with memory can occur any time, any day.  
Chronic daily headaches were assessed.  The VA examiner, 
M.K.K., opined that the appellant's complaints of headaches 
are less likely than not, that is less than a 50/50 chance, 
related to his reported head injury in 1979.  M.K.K. noted 
that the headaches did not begin until over ten years after 
service, as documented in the medical record and by the 
patient.  She noted that the head injury did not prevent the 
appellant from reenlisting or prevent him from continuing his 
career in service.  M.K.K. opined that the dizziness, which 
are associated with the headaches, are also less than a 50 
percent chance that it was related to his scalp laceration in 
1979 for the same reasons.  M.K.K. also opined that the 
memory complaints are more associated with his depression and 
panic disorder than as a result of traumatic brain injury.  
M.K.K. noted that the symptoms again are first mentioned in 
1990 and were thought to be perhaps related to his use of 
medication rather than as a result of a scalp laceration/head 
injury.  M.K.K. opined that there is a less than 50 percent 
chance that the current complaints of headache, dizziness, 
and memory loss are associated with his neck disability.  
M.K.K. noted that if she were to say that the appellant's 
degenerative changes of the spine were related to his scalp 
laceration in 1979, it would be atypical for headache, 
dizziness, and memory loss to be related to a cervical injury 
and have the symptoms begin a decade later.  M.K.K. noted 
that memory loss, most certainly, is not associated with 
cervical spine disease and the headaches that the appellant 
describes began specifically in the area of the laceration 
rather than the classic description of tension headaches 
secondary to cervical spine disease.  It was noted that those 
typically begin more posterior and radiate forward.  
Neurological exam remains unremarkable was noted.  

Based upon the evidence of record, the Board finds that 
service connection for headaches with dizziness and memory 
loss is not warranted on a direct basis.  In this regard, the 
Board notes that the record shows that the appellant has 
headaches with dizziness and memory loss.  In this case, the 
Board has been presented with positive and negative evidence.  
The positive evidence includes service treatment records 
which reveal that the appellant sustained a head injury in 
service in 1979.  Further, the appellant asserts that his 
current disability is a direct result of his in service 
injury.  The Board has considered such evidence in 
conjunction with all the evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  Although a head injury was reported at his 
reenlistment examination in August 1980, the head was 
reported normal and the appellant denied frequent or severe 
headaches and memory loss.  He denied dizzy spells in 
September 1980 and his head was reported normal in July 1981.  
Furthermore, in the February 2005 examination for the spine 
the VA examiner opined that it is less likely as not (less 
than 50/50 probability) that the appellant's headaches are 
caused by or a result of head trauma when he hit his head 
against the bomb fin in service.  The examiner noted that 
there was no record of chronic headaches in the C-file and 
that the appellant reenlisted with no difficulty and no 
special exam for headaches was done even though the head 
trauma was mentioned.  M.K.K. also opined in July 2006 that 
the appellant's complaints of headaches are less likely than 
not, that is less than a 50/50 chance, related to his 
reported head injury in 1979.  M.K.K. noted that the 
headaches did not begin until over ten years after service 
and that the head injury did not prevent the appellant from 
reenlisting or prevent him from continuing his career in 
service.  

Having reviewed the evidence of record, the Board finds that 
service connection is not warranted on a direct basis.  
Service treatment records note a head injury in 1979 but they 
are devoid of any mention of headaches, dizziness or memory 
loss.  In fact, the appellant denied such symptomatology when 
examined in service.  His silence when otherwise 
affirmatively speaking constitutes negative evidence.  It is 
also important to note that the appellant's head injury 
occurred in 1979 but he reenlisted in service thereafter and 
his reenlistment examination in August 1980 revealed normal 
head.  The February 2005 VA examiner opined that it is less 
likely as not (less than 50/50 probability) that the 
appellant's headaches are caused by or a result of head 
trauma when he hit his head against the bomb fin in service, 
the March 2005 VA examiner opined that it is less likely as 
not that the appellant's complaints of memory problems are 
directly related to the 1979 injury and M.K.K. opined in July 
2006 that the appellant's complaints of headaches are less 
likely than not, that is less than a 50/50 chance, related to 
his reported head injury in 1979.  

The Board notes that the appellant is competent to report 
headaches with memory loss and dizziness.  However, to the 
extent that the appellant attributes his current disability 
directly to service, the more probative evidence shows 
otherwise.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the 
appellant's assertions that his disability is related to 
service to be less probative than the service treatment 
records which are devoid of any mention of headaches, 
dizziness or memory loss; the February 2005 VA examiner's 
opinion that it is less likely as not (less than 50/50 
probability) that the appellant's headaches are caused by or 
a result of head trauma when he hit his head against the bomb 
fin in service; the March 2005 VA examiner's opinion that it 
is less likely as not that the appellant's complaints of 
memory problems are directly related to the 1979 injury and 
M.K.K.'s July 2006 opinion that the appellant's complaints of 
headaches are less likely than not, that is less than a 50/50 
chance, related to his reported head injury in 1979.  
Accordingly, service connection on a direct basis is denied.  

The Board must next address whether the appellant's headaches 
with dizziness and memory loss are attributable to a service 
connected disease or injury.  As noted, the appellant is 
service connected for cervical spine osteoarthritis and he 
has attributed his headaches with dizziness and memory loss 
to his service connected disability.  Positive evidence of 
record includes Dr. G.R.S.'s July 2006 opinion that the 
headaches experienced by the appellant are caused by or a 
result of cervical spine problems.  Dr. G.R.S. noted that the 
appellant has marked muscle spasm in the paracervical 
musculature as well as the occipital area which is irritating 
the long occipital nerve producing headaches.  He noted that 
such was not an uncommon finding in patients with chronic 
neck strain/sprain.  However, M.K.K. opined in July 2006 that 
there is a less than 50 percent chance that the current 
complaints of headache, dizziness, and memory loss are 
associated with his neck disability.  She noted that the 
headaches that the appellant describes began specifically in 
the area of the laceration rather than the classic 
description of tension headaches secondary to cervical spine 
disease.  

Based on a review of the evidence, we find that the headaches 
with memory loss and dizziness are not attributable to the 
appellant's service connected disability.  In this regard, we 
are mindful of the conflicting opinions.  We also note that 
both examiners are competent and have rendered reasoned 
opinions.  However, the Board finds the opinion of M.K.K. 
more probative as to the issue of whether the appellant's 
headaches with dizziness and memory loss are attributable to 
his service connected disease or injury.  The Board notes 
that a neurological examination was specifically requested to 
address this issue.  Given that this is a neurologic issue, 
the Board has decided to defer to the opinion rendered by 
M.K.K.  M.K.K., the examiner of the neurological examination, 
opined that there is a less than 50 percent chance that the 
current complaints of headache, dizziness, and memory loss 
are associated with his neck disability.  M.K.K. noted that 
if she were to say that the appellant's degenerative changes 
of the spine were related to his scalp laceration in 1979, it 
would be atypical for headache, dizziness, and memory loss to 
be related to a cervical injury and have the symptoms begin a 
decade later.  M.K.K. noted that memory loss, most certainly, 
is not associated with cervical spine disease and the 
headaches that the appellant describes began specifically in 
the area of the laceration rather than the classic 
description of tension headaches secondary to cervical spine 
disease.  She further noted that those typically begin more 
posterior and radiate forward.  The opinion of M.K.K. 
provides a location of where the appellant's headaches began 
and it concludes that the headaches experienced by the 
appellant are not the tension headaches secondary to cervical 
spine disease.  M.K.K.'s opinion is well reasoned and is more 
convincing than the opinion of Dr. G.R.S. which fails to 
discuss the location of the appellant's headaches.

In light of the above, we find that the headaches with 
dizziness and memory loss are not related to the service 
connected disease or injury.  The Board has weighed and 
balanced the evidence of record.  The more probative evidence 
does not support the claim.  Accordingly, service connection 
is denied.  


ORDER

An evaluation higher than 20 percent disabling for cervical 
spine osteoarthritis prior to July 11, 2006 is denied.

An evaluation higher than 30 percent disabling for cervical 
spine osteoarthritis is denied.  

Service connection for headaches with dizziness and memory 
loss claimed as secondary to the service connected cervical 
spine osteoarthritis is denied.  

Separate evaluations for head injury and cervical spine 
disability are granted.    


REMAND

The appellant seeks a higher evaluation for cervical spine 
osteoarthritis.  Although the AOJ has merged the issue as 
"residuals of head injury with residual osteoarthritis, 
cervical spine," the rating decision does not explain why 
Diagnostic Codes 8045 and 5242 were merged nor can we fathom 
a reason why they were merged.  At this time, we see no basis 
to continue that Diagnostic Code.  To the extent separate 
evaluations are sought, it is granted.  There is adequate 
information to rate the cervical spine disability but in 
regards to rating the traumatic brain injury (TBI) there has 
been an addition to the rating criteria for TBI's during the 
pendency of this appeal.  As such, this issue is remanded for 
further development to include an examination and 
adjudication.  

Also, the Board notes that in the February 2005 VA 
examination, the VA examiner noted that the appellant is a 
pottery artist but he no longer works because sitting with 
his neck flexed eight hours a day increases the pain.  In a 
March 2005 compensation and pension examination for mental 
disorders, the appellant reported that he had difficulty 
working due to his neck pain and that he has difficulty 
finding a comfortable position.  No steady work since the 
1980's was noted.  In the July 2006 VA examination, the VA 
examiner noted that the appellant was unemployed.  

The law provides that TDIU may be granted upon a showing that 
the appellant is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
TDIU claim is considered to have been raised by the record 
and thus is a component of the instant claim.  Accordingly, 
the Board has jurisdiction over this issue.  However, in the 
present case, additional development is required.  
Specifically, the RO must provide appropriate notice and 
adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an 
examination to determine the nature and 
extent of his TBI in accordance with the 
applicable rating criteria..  All 
necessary testing should be carried out in 
conjunction with this examination and the 
claim adjudicated thereafter.  

2.  The AOJ is to separately rate the head 
injury from the cervical spine disability.  

3.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU and 
adjudicate such claim, to include 
obtaining a VA opinion on the question of 
whether it is at least as likely as not 
that the appellant is unable to obtain and 
maintain substantially gainful employment 
as a result of his service-connected 
disabilities.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


